 



Exhibit 10.37
 
PROGENITOR CELL THERAPY, LLC
NOTE PURCHASE AGREEMENT
Dated as of December 3, 2007
with
STEMCELLS, INC.
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

         
1. Definitions; Certain Rules of Construction
    1  
 
       
2. Purchase and Sale of the Notes
    4  
2.1. Initial Issuance
    4  
2.2. Additional Issuance
    4  
 
       
3. Interest
    5  
3.1. Interest
    5  
 
       
4. Payment
    5  
4.1. Payment at Maturity
    5  
 
       
5. Conditions to Issuance of Notes
    6  
5.1. Representations and Warranties, No Default, Material Adverse Change
    6  
5.2. Note
    6  
5.3. Legal Opinion
    6  
5.4. Security Agreement
    6  
5.5. Perfection of Security
    6  
5.6. Proper Proceedings
    6  
5.7. Legality, etc
    6  
5.8. General
    6  
 
       
6. General Covenants
    7  
6.1. Conduct of Business
    7  
6.2. Payment of Taxes and Other Amounts
    7  
6.3. Compliance with Laws
    7  
6.4. Insurance
    7  
6.5. Financial Statements and Reports
    7  
6.6. Indebtedness and Liens
    9  
6.7. Capital Expenditures
    10  
6.8. Distributions
    10  
6.9. Investments and Acquisitions
    10  

- i -



--------------------------------------------------------------------------------



 



         
6.10. Merger; Sale of Assets; Share Issuance
    10  
6.11. Transactions with Affiliates
    10  
 
       
7. Representations and Warranties
    10  
7.1. Organization and Business
    10  
7.2. Financial Statements and Other Information
    11  
7.3. Changes in Condition
    11  
7.4. Litigation
    11  
7.5. No Legal Obstacle to Agreements
    11  
7.6. Taxes
    12  
7.7. Ownership Of Property; Liens; Investments
    12  
7.8. Environmental Compliance
    13  
7.9. Insurance
    13  
7.10. ERISA Compliance
    13  
7.11. Disclosure
    14  
7.12. Compliance with Laws
    14  
7.13. Intellectual Property; Licenses, Etc
    14  
7.14. Deposit Accounts, Securities Accounts
    14  
7.15. Trade Relations
    14  
 
       
8. Defaults
    15  
8.1. Events of Default
    15  
8.2. Certain Actions Following an Event of Default
    16  
8.3. Waivers
    17  
 
       
9. Expenses; Indemnity
    17  
9.1. Expenses
    17  
9.2. General Indemnity
    18    
10. Successors and Assigns
    18    
11. Notices
    18    
12. Course of Dealing, Amendments and Waivers
    19    
13. Venue; Service of Process; Certain Waivers
    19  

- ii -



--------------------------------------------------------------------------------



 



         
14. WAIVER OF JURY TRIAL
    20    
15. General
    20  

- iii -



--------------------------------------------------------------------------------



 



EXHIBITS

         
2
  -   Form of Note
2.2.5
  -   Form of Guaranty
5.4
  -   Security Agreement
6.6
  -   Existing Indebtedness and Liens
7.1
  -   Subsidiaries
7.7.2
  -   Owned Real Property
7.7.3
  -   Leased Real Property
7.7.6
  -   Investments
7.13
  -   IP Rights
7.14
  -   Deposit and Security Accounts

- i -



--------------------------------------------------------------------------------



 



PROGENITOR CELL THERAPY, LLC
NOTE PURCHASE AGREEMENT
     This Agreement, dated as of December 3, 2007, is between Progenitor Cell
Therapy LLC, a Delaware limited liability company (the “Company”), and
StemCells, Inc., a Delaware corporation (the “Purchaser”). The parties agree as
follows:
1. Definitions; Certain Rules of Construction. Except as the context otherwise
explicitly requires, (a) the capitalized term “Section” refers to sections of
this Agreement, (b) the capitalized term “Exhibit” refers to exhibits to this
Agreement, (c) references to “$” and “Dollars” are to United States dollars, and
(d) the word “including” shall be construed as “including without limitation”,
(e) accounting terms not otherwise defined herein have the meaning provided
under GAAP, (f) references to a particular statute or regulation include all
rules and regulations thereunder and any successor statute, regulation or rules,
in each case as from time to time in effect, and (g) references to a particular
Person include such Person’s successors and assigns to the extent not prohibited
by this Agreement and the other Note Documents.
     “Additional Issuance” is defined in Section 2.2.
     “Applicable Rate” means on any date, (a) 5% per annum,
     or (b) 14% per annum effective after the occurrence and continuance of an
Event of Default until such Event of Default is no longer continuing.
     “Bankruptcy Code” means Title 11 of the United States Code (or any
successor statute) and the rules and regulations thereunder, all as from time to
time in effect.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which on which commercial banks in New York City are required or authorized to
be closed.
     “Capital Expenditures” means, with respect to any Person, all expenditures
by the expenditure of cash or the incurrence of indebtedness by such Person
during any measuring period for any fixed assets or improvements or for
replacements, substitutions or additions thereto that have a useful life of more
than one year and that are required to be capitalized under GAAP net of any
insurance or sale proceeds received by the Company in connection with any sale
or loss of similar assets during such period.
     “Closing Date” means December 3, 2007.
     “Default” means any Event of Default and any event or condition which with
the passage of time or giving of notice, or both, would become an Event of
Default.
     “Environmental Laws” means any applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants,

- 1 -



--------------------------------------------------------------------------------



 



franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including but not limited to those related to Hazardous
Substances or wastes, air emissions and discharges to waste or public systems.
     “ERISA” means the Employee Retirement Income Security Act of 1974, amended
from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.
     “Event of Default” is defined in Section 8.1.
     “Final Maturity Date” means the date that is 240 days after the Closing
Date.
     “GAAP” means generally accepted accounting principles as from time to time
in effect, including the statements and interpretations of the United States
Financial Accounting Standards Board, consistently followed.
     “Guarantors” means any Person that is signatory to the Guaranty.
     “Guaranty” is defined in Section 2.2.5.
     “Hazardous Substance” means any material, substance or waste characterized
as hazardous or toxic under Environmental Laws, including any “hazardous
substance” as defined in 42 U.S.C. § 9601(14), oil, gasoline and any other
petroleum-based substance.
     “Indemnified Party” is defined in Section 9.2.

- 2 -



--------------------------------------------------------------------------------



 



     “Margin Stock” means “margin stock” within the meaning of Regulations T, U
or X of the Board of Governors of the Federal Reserve System.
     “Material Adverse Change” means a material adverse change in the business,
operations, assets, financial condition or income of the Company.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Income” means, for any period, the net income (or loss) of the
Company, determined in accordance with GAAP on a consolidated basis; provided,
however, that Net Income shall not include extraordinary and non-recurring gains
and losses.
     “Note” means a note issued hereunder, including the promissory note issued
on the Closing Date and the promissory note issued on the Supplemental Closing
Date, each in the form attached hereto as Exhibit 2.
     “Note Documents” means:
     (a) this Agreement, the Security Agreement, each Guaranty and the Notes,
each as from time to time in effect; and
     (b) any other present or future agreement or instrument from time to time
entered into by the Purchaser, on one hand, and the Company on the other hand,
relating to, amending or modifying this Agreement or any other Note Document
referred to above or which is stated to be a Note Document, each as from time to
time in effect.
     “Note Obligations” means all present and future liabilities, obligations
and indebtedness of the Company under or in connection with this Agreement, the
Notes or any other Note Document, including obligations in respect of principal,
interest and other fees, charges, indemnities and expenses from time to time
owing hereunder or under any other Note Document.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

- 3 -



--------------------------------------------------------------------------------



 



     “Person” means any present or future natural person or any corporation,
association, partnership, joint venture, limited liability company, business
trust, trust, organization, business, individual or government or any
governmental agency or political subdivision thereof.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
     “Security Agreement” is defined in Section 5.5.
     “Subsidiary” means any Person of which the Company (or other specified
Person) shall at the time, directly or indirectly through one or more of its
Subsidiaries, (a) own more than 50% of the outstanding capital stock (or other
shares of beneficial interest) entitled to vote generally, (b) hold more than
50% of the partnership, joint venture or similar interests or (c) be a general
partner or joint venturer.
     “Supplemental Closing Date” shall mean the date on which a Note is issued
and sold pursuant to the Additional Issuance.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
2. Purchase and Sale of the Notes.
     2.1. Initial Issuance. Subject to the terms and conditions of this
Agreement and on the basis of the representations and warranties set forth
herein, the Company hereby agrees to sell to the Purchaser, and by its
acceptance hereof, the Purchaser agrees to purchase from the Company, on the
Closing Date, a Note in the principal amount of One Million and No/100ths
Dollars ($1,000,000.00).
     2.2. Additional Issuance. Subject to the terms and conditions of this
Agreement and on the basis of the representations and warranties set forth
herein, until the Final Maturity Date, the Company may sell to the Purchaser,
and the Purchaser agrees to purchase from the Company, in no more than one
additional issuance (the “Additional Issuance”), a Note in the principal amount
of Two Million Eight Hundred Thousand Dollars and No/100ths Dollars
($2,800,000.00). Any purchase and sale of a Note pursuant to this Section 2.2
will be preconditioned upon the satisfaction of the following conditions, which
preconditions may only be waived or amended by the Purchaser in a signed
writing:

- 4 -



--------------------------------------------------------------------------------



 



     2.2.1. immediately before and after such Additional Issuance, no Default or
Event of Default shall have occurred and be continuing or is reasonably likely
to occur as a result of the Additional Issuance;
     2.2.2. the representations and warranties contained in Section 7 hereof and
in the other Note Documents shall be true and correct as of the Supplemental
Closing Date in all material respects after giving effect to the transactions
contemplated herein on such Supplemental Closing Date (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), provided that, (i) to the extent that such representations and
warranties relate to a specific earlier date, such representations and
warranties shall be true and correct as of such earlier date, and (ii) to the
extent exceptions to such representations and warranties (or changes to
schedules, as applicable) have been disclosed in writing to the Purchaser and
have been approved in writing by the Purchaser, such warranties shall be
qualified by such exceptions;
     2.2.3. no Material Adverse Change shall have occurred since the Closing
Date or is reasonably expected to occur;
     2.2.4. The Purchaser shall have received fully executed account control
agreements with respect to any accounts maintained by the Company with the
financial institutions listed on Exhibit 7.14, in form and substance reasonably
satisfactory to the Purchaser;
     2.2.5. The Purchaser shall have received one or more duly executed
Guaranties acceptable to Purchaser, each in substantially the form of
Exhibit 2.2.7 (each a “Guaranty”), signed by members of the Company that are
satisfactory to the Purchaser, it being agreed that Guaranties signed by any
group of Persons with an aggregate net worth of at least $15,000,000 (excluding
such Persons’ membership interests in the Company) shall be satisfactory to
Purchaser for purposes of this section 2.2.7; and
     2.2.6. On the Supplemental Closing Date, the Company shall have executed a
Note in the amount of two million eight hundred thousand dollars
($2,800,000.00), and delivered it to the Purchaser.
3. Interest.
     3.1. Interest. The Notes shall bear interest (computed on the basis of a
360-day year consisting of twelve 30-day months), on the principal amount hereof
from time to time unpaid, to and including the maturity hereof and repayment of
all sums due hereunder, at a rate equal to the Applicable Rate.
4. Payment.
     4.1. Payment at Maturity. On the Final Maturity Date, the Company will pay
to the Purchaser an amount equal to the principal amount then outstanding on the
Notes, together with

- 5 -



--------------------------------------------------------------------------------



 



all accrued interest thereon and all other Note Obligations then outstanding.
The Company may not prepay all or any portion of the Notes prior to the Final
Maturity Date.
5. Conditions to Issuance of Notes. The obligation of the Purchaser to purchase
the Notes shall be subject to the satisfaction, on or before the Closing Date,
of the following conditions:
     5.1. Representations and Warranties, No Default, Material Adverse Change.
The representations and warranties contained in Section 7 shall be true and
correct on and as of the Closing Date; and no Default shall exist on the Closing
Date prior to or immediately after giving effect to issuance of the Note.
     5.2. Note. On the Closing Date, the Company shall have executed a Note in
the amount of one million dollars ($1,000,000.00) and delivered it to the
Purchaser.
     5.3. Legal Opinion. On the initial Closing Date the Purchaser shall have
received from Epstein, Becker, Green, P.C., counsel for the Company, its opinion
with respect to the transactions contemplated by the Note Documents, which
opinion shall be satisfactory to the Purchaser.
     5.4. Security Agreement. The Company shall have duly authorized, executed
and delivered to the Purchaser a Security Agreement in substantially the form of
Exhibit 5.4 (the “Security Agreement”).
     5.5. Perfection of Security. The Company shall have duly authorized,
executed, acknowledged, delivered, filed, registered and recorded such security
agreements, notices, financing statements and other instruments as the Purchaser
may have reasonably requested in order to perfect the liens purported or
required pursuant to the Note Documents to be created in the Collateral (as
defined in the Security Agreement) and shall have paid all filing or recording
fees or taxes required to be paid in connection therewith, including any
recording, mortgage, documentary, transfer or intangible taxes.
     5.6. Proper Proceedings. This Agreement, each other Note Document and the
transactions contemplated hereby and thereby shall have been authorized by all
necessary proceedings of the Company. All necessary consents, approvals and
authorizations of any governmental or administrative agency or any other Person
of any of the transactions contemplated hereby or by any other Note Document
shall have been obtained and shall be in full force and effect.
     5.7. Legality, etc. The issuance of the Notes shall not (a) subject the
Purchaser to any penalty or special tax or (b) be prohibited by any law or
governmental order or regulation applicable to the Purchaser.
     5.8. General. All instruments, and legal and corporate proceedings, in
connection with the transactions contemplated by this Agreement and each other
Note Document shall be satisfactory in form and substance to the Purchaser, and
the Purchaser shall have received copies of all documents, including records of
corporate proceedings, which the Purchaser may have

- 6 -



--------------------------------------------------------------------------------



 



reasonably requested in connection therewith, such documents where appropriate
to be certified by proper corporate or governmental authorities.
     6. General Covenants. The Company covenants that, until all of the Note
Obligations shall have been paid in full and until the Purchaser’s commitment to
extend credit under this Agreement and any other Note Document shall have been
terminated, the Company will comply with the following provisions:
     6.1. Conduct of Business. The Company shall, and shall cause its
Subsidiaries to, engage only in the business engaged in by the Company and its
Subsidiaries on the Closing Date and activities reasonably related, incidental
or complementary thereto.
     6.2. Payment of Taxes and Other Amounts. The Company will, and will cause
each of its Subsidiaries to, pay (a) all taxes, assessments and governmental
charges imposed upon it or upon its property and (b) all accounts payable in
conformity with customary trade terms, in each case unless the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
the Company (or its Subsidiary, as applicable) has established adequate reserves
in accordance with GAAP.
     6.3. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all applicable laws, rules, regulations and orders,
and duly observe all valid requirements of governmental authorities, except
where failure so to comply would not result, and would not create a material
risk of resulting, in a Material Adverse Change. Neither the Company nor any of
its Subsidiaries will own any Margin Stock.
     6.4. Insurance.
     6.4.1. Property Insurance. The Company shall, and shall cause each of its
Subsidiaries to, keep its assets which are of an insurable character insured by
financially sound and reputable insurers against theft and fraud and against
loss or damage by fire, explosion and hazards insured against by extended
coverage to the extent, in amounts and with deductibles at least as favorable as
those maintained by the Company as of the Closing Date.
     6.4.2. Liability Insurance. The Company shall, and shall cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance against liability for hazards, risks and liability to persons and
property to the extent, in amounts and with deductibles at least as favorable as
those generally maintained by the Company as of the Closing Date; provided,
however, that it may effect workers’ compensation insurance or similar coverage
with respect to operations in any particular state or other jurisdiction through
an insurance fund operated by such state or jurisdiction or by meeting the
self-insurance requirements of such state or jurisdiction.
6.5. Financial Statements and Reports.

- 7 -



--------------------------------------------------------------------------------



 



     6.5.1. Annual Reports. The Company shall furnish to the Purchaser within
150 days after the end of each fiscal year, the consolidated balance sheet of
the Company as of the end of such fiscal year, the consolidated statements of
cash flows of the Company for such fiscal year and comparative figures for the
immediately preceding fiscal year, all accompanied by:
     (a) Reports of Pricewaterhouse Coopers (or, if they cease to be auditors of
the Company and its Subsidiaries, other independent certified public accountants
of recognized national standing reasonably satisfactory to the Purchaser),
containing no material qualification, to the effect that they have audited the
foregoing financial statements in accordance with GAAP and that such financial
statements present fairly, in all material respects, the financial position of
the Company at the dates thereof and the results of its operations for the
periods covered thereby in conformity with GAAP.
     (b) A certificate of the Company to the effect that the Company has no
knowledge of any Default, or if the Company has such knowledge, specifying such
Default and the nature thereof, and what action the Company has taken, is taking
or proposes to take with respect thereto.
     6.5.2. Quarterly Reports. The Company shall furnish to the Purchaser,
within 45 days after the end of each fiscal quarter of the Company (including,
for the avoidance of doubt, the fourth fiscal quarter), the internally prepared
consolidated balance sheet of the Company as of the end of such fiscal quarter,
the consolidated statements of cash flows of the Company for such fiscal quarter
and for the portion of the fiscal year then ended and comparative figures for
the same period in the preceding fiscal year, all accompanied by:
     (a) A certificate of the Company to the effect that such financial
statements have been prepared in accordance with GAAP and present fairly, in all
material respects, the financial position of the Company at the dates thereof
and the results of its operations for the periods covered thereby, subject only
to normal year-end audit adjustments and the addition of footnotes.
     (b) A certificate of the Company to the effect that the Company has no
knowledge of any Default, or if the Company has such knowledge, specifying such
Default and the nature thereof and what action the Company has taken, is taking
or proposes to take with respect thereto.
     6.5.3. Monthly Reports. The Company shall furnish to the Purchaser, within
20 days after the end of each fiscal month of the Company (including, for the
avoidance of doubt, for each fiscal month ending on the date that is also the
end of a fiscal quarter or the fiscal year), the internally prepared
consolidated balance sheet of the Company as of the end of such fiscal month,
the consolidated statements of cash flows of the Company for such fiscal month
and for the portion of the fiscal year then ended and comparative figures for
the same period in the preceding fiscal year, all accompanied by:

- 8 -



--------------------------------------------------------------------------------



 



     (a) A certificate of the Company to the effect that such financial
statements have been prepared in accordance with GAAP and present fairly, in all
material respects, the financial position of the Company at the dates thereof
and the results of its operations for the periods covered thereby, subject only
to normal year-end audit adjustments and the addition of footnotes.
     (b) A certificate of the Company to the effect that the Company has no
knowledge of any Default, or if the Company has such knowledge, specifying such
Default and the nature thereof and what action the Company has taken, is taking
or proposes to take with respect thereto.
     6.5.4. Notice of Litigation, Defaults, etc. The Company shall promptly
furnish to the Purchaser notice of any litigation or any administrative or
arbitration proceeding (a) which creates a reasonable risk of resulting, after
giving effect to any applicable insurance, in the payment by the Company of more
than $100,000 or (b) which results, or creates a reasonable risk of resulting,
in a Material Adverse Change. Promptly upon acquiring knowledge thereof, the
Company shall notify the Purchaser of the existence of any Default or Material
Adverse Change, specifying the nature thereof and what action the Company has
taken, is taking or proposes to take with respect thereto.
     6.5.5. Other Information. From time to time at reasonable intervals upon
written request of any authorized officer of the Purchaser, the Company shall
furnish to the Purchaser such other information regarding the business, assets,
financial condition, income or prospects of the Company as such officer may
reasonably request, including copies of all tax returns, licenses, agreements,
leases and instruments to which the Company is party. The Purchaser’s authorized
officers and representatives shall have the right during normal business hours
upon reasonable notice and at reasonable intervals to examine the books and
records of the Company for the purpose of ascertaining compliance with or
obtaining enforcement of this Agreement or any other Note Document.
     6.6. Indebtedness and Liens. Neither the Company nor any of its
Subsidiaries will:
     (a) create, incur or otherwise become or remain liable with respect to, any
indebtedness for borrowed money, evidenced by notes or other instruments or for
the deferred purchase price of goods or services, other than (i) the Note
Obligations, (ii) the Company’s presently existing indebtedness (including
committed lease facilities) listed on Exhibit 6.6, (iii) unsecured indebtedness
incurred in the ordinary course of business not exceeding $35,000 in the
aggregate, and (iv) trade accounts payable in the ordinary course of business.
     (b) create or incur or permit to exist any consensual lien, charge,
mortgage, pledge or other security interest of any kind upon any of its property
or assets of any character, whether now owned or hereafter acquired, other than
(i) liens securing the Note Obligations, (ii) purchase money liens and
capitalized leases incurred in the ordinary course of business, (iii) deposits
or pledges made in connection with, or to

- 9 -



--------------------------------------------------------------------------------



 



secure payment of, indemnity, performance or similar bonds in the ordinary
course of business, and (iv) presently existing liens listed on Exhibit 6.6.
     6.7. Capital Expenditures. Other than Capital Expenditures financed with
the proceeds of the Notes, neither the Company nor any of its Subsidiaries will
make Capital Expenditures (including expenditures for fixed assets, leases,
maintenance, or repairs capitalized or required, in accordance with GAAP
consistently applied, to be capitalized on the Company’s books by purchase,
lease-purchase agreement, option or otherwise) in a total amount that exceed
$250,000 in the aggregate.
     6.8. Distributions. Neither the Company nor any of its Subsidiaries shall
pay any direct or indirect dividend or other distribution of any kind in respect
of, or purchase or redeem, any of its shares of capital stock or membership
interests (other than distributions to the Company from any of its
Subsidiaries).
     6.9. Investments and Acquisitions. Neither the Company nor any of its
Subsidiaries shall make any investments in capital stock, partnership or
membership interests or loans, or purchase or otherwise acquire any business or
assets outside the ordinary course of business.
     6.10. Merger; Sale of Assets; Share Issuance. Neither the Company nor any
of its Subsidiaries shall become a party to any merger or consolidation, or in a
single transaction or series of related transactions sell, lease or otherwise
dispose of a material amount of its assets (except that wholly owned
Subsidiaries of the Company may be merged or liquidated into the Company or one
or more of its wholly owned Subsidiaries), or issue any capital stock or
membership interests or rights to acquire capital stock or membership interests.
     6.11. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, consent to, enter into any transaction with
any affiliate other than transactions that are on fair and reasonable terms that
are no less favorable to the Company or its Subsidiary than would be obtained in
a comparable arm’s length transaction with a Person not an Affiliate of the
Company or its Subsidiaries.
     6.12. Deposit and Bank Accounts. The Company shall keep all its bank and
deposit accounts and securities accounts only with the financial institutions
listed on Exhibit 7.14.
7. Representations and Warranties. In order to induce the Purchaser to extend
credit to the Company hereunder, the Company represents and warrants that:
     7.1. Organization and Business. The Company is a duly organized and validly
existing limited liability company, in good standing under the laws of the State
of Delaware, with all power and authority necessary (a) to enter into and
perform this Agreement and each other Note Document to which it is party, and
(b) to own its properties and carry on the business now conducted or proposed to
be conducted by it. The Company has taken all corporate action required to
execute, deliver and perform this Agreement and each other Note Document to
which it is a party. Copies of the articles of organization and operating
agreement of the Company have

- 10 -



--------------------------------------------------------------------------------



 



been previously delivered to the Purchaser and are correct and complete. The
Company has no Subsidiaries other than those listed on Exhibit 7.1.
     7.2. Financial Statements and Other Information. The Company has previously
furnished to the Purchaser copies of (a) the consolidated balance sheets of the
Company as of December 31 in 2006, 2005, and 2004, and the related consolidated
statement of cash flows for the fiscal years of the Company then ended,
accompanied by the review of the Company’s accountants and (b) the consolidated
balance sheet of the company as of [September 30], 2007 and the related
statements of operations for portion of the fiscal year then ended. The
financial statements (including the notes thereto) referred to in the preceding
sentence have been prepared in accordance with GAAP and fairly present in all
material respects the financial condition of the Persons covered thereby at the
dates thereof and the results of their operations for the periods covered
thereby, subject to the case of interim statements only to normal year-end audit
adjustments and the addition of footnotes.
     7.3. Changes in Condition. No Material Adverse Change has occurred since
December 31, 2006.
     7.4. Litigation. No litigation, at law or in equity, or any proceeding
before any federal, state, provincial or municipal court, board or other
governmental or administrative agency or any arbitrator is pending or to the
knowledge of the Company threatened which may reasonably involve any material
risk of any final judgment or liability not adequately covered by insurance or
which is otherwise reasonably likely to result in any Material Adverse Change.
Other than as disclosed in the financial statements, no judgment, decree, or
order of any federal, state, provincial or municipal court, board or other
governmental or administrative agency or arbitrator has been issued against the
Company which has resulted, or creates a material risk of resulting, in any
Material Adverse Change.
     7.5. No Legal Obstacle to Agreements. Neither the execution and delivery of
this Agreement or any other Note Document, nor the making of any borrowings
hereunder, nor the consummation of any transaction referred to in or
contemplated by this Agreement or any other Note Document, nor the fulfillment
of the terms hereof or thereof or of any other agreement, instrument, deed or
lease referred to in this Agreement or any other Note Document, has constituted
or resulted in or will constitute or result in:
     (a) any breach or termination of the provisions of any agreement,
instrument, deed or lease to which the Company is a party or by which it is
bound, or of the articles of organization or the operating agreement of the
Company;
     (b) the violation of any law, statute, judgment, decree or governmental
order, rule or regulation applicable to the Company;
     (c) the creation under any agreement, instrument, deed or lease of any lien
upon any of the assets of the Company; or

- 11 -



--------------------------------------------------------------------------------



 



     (d) any redemption, retirement or other repurchase obligation of the
Company under any charter, operating agreement, agreement, instrument, deed or
lease.
No approval, authorization or other action by, or declaration to or filing with,
any governmental or administrative authority or any other Person is required to
be obtained or made by the Company in connection with the execution, delivery
and performance of this Agreement or any other Note Document, the transactions
contemplated hereby or thereby or the making of any borrowing by the Company
hereunder.
     7.6. Taxes. The Company has filed (or obtained extensions to file) required
tax returns and paid taxes due except such taxes as are being contested in good
faith and as to which adequate reserves have been set aside in conformity with
GAAP.
     7.7. Ownership Of Property; Liens; Investments.
     7.7.1. Ownership of Property. The Company and each of its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business.
     7.7.2. Exhibit 7.7.2 sets forth a complete and accurate list of all real
property owned by the Company and each of its Subsidiaries, showing as of the
Closing Date the street address, county or other relevant jurisdiction, state,
record owner and book value thereof. The Company and each of its Subsidiaries
has good, marketable and insurable fee simple title to the real property owned
by the Company or such Subsidiary, free and clear of all liens, other than liens
created or permitted by the Note Documents.
     7.7.3. Exhibit 7.7.3 sets forth a complete and accurate list of all leases
of real property under which the Company or any Subsidiary of the Company is the
lessee, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date. To the
Company’s knowledge, each such lease is the legal, valid and binding obligation
of the lessor thereof, enforceable against such lessor in accordance with its
terms.
     7.7.4. Neither the Company nor any Subsidiary is a lessor of any real
property.
     7.7.5. Liens. Exhibit 6.6 sets forth a complete and accurate list of all
liens, charges, mortgages, pledges or other security interests of any kind on
the property or assets of the Company and each of its Subsidiaries, showing as
of the Closing Date the lienholder thereof, the principal amount of the
obligations secured thereby and the property or assets of the Company or such
Subsidiary subject thereto.
     7.7.6. Investments. Exhibit 7.7.6 sets forth a complete and accurate list
of all investments held by the Company or any Subsidiary of the Company on the
Closing Date, showing as of the Closing Date the amount, obligor or issuer and
maturity, if any, thereof.

- 12 -



--------------------------------------------------------------------------------



 



     7.8. Environmental Compliance. The Company and each of its Subsidiaries has
operated and operates its business in material compliance with all Environmental
Laws, and has not violated and is not in violation of, or liable under, any
Environmental Law. There has not been, and there is not (a) any release or
threat of release of any Hazardous Substance into the environment on or from any
real property currently or previously leased in connection with the operation of
such business or (b) any manufacturing, refinement, transportation, importation,
use or processing of any Hazardous Substance on or from, any real property
currently or previously leased in connection with the operation of such business
which, individually or in the aggregate, would reasonably be expected to result
in losses or liabilities exceeding $50,000. To the Company’s knowledge, no
Hazardous Substances of, or generated with respect to the operation of such
business at, the Company or its Subsidiaries’ places of business have been
disposed of or come to rest at any site that has been included in any published
federal, state or local “Superfund” site list or any other list of hazardous or
toxic waste sites requiring, by any state or locality, investigation or
remediation. There currently is not, any underground storage tank, landfill,
surface impoundment or disposal area located on or, except for in compliance
with Environmental Law, any polychlorinated biphenyls (“PCBs”) or PCB-containing
equipment used, treated or stored on, or any “hazardous waste” (as defined by
the federal Resource Conservation and Recovery Act or any comparable state or
local law) used, treated, contained or stored on, any real estate or real
property leased in connection with the operation of such business.
     7.9. Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates.
     7.10. ERISA Compliance. Each Plan has been operated in compliance with all
applicable laws except where failure to so operate the Plans could not in the
aggregate have a Material Adverse Change. The Company and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Internal Revenue Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Internal Revenue Code
has been made with respect to any Plan. There are no pending or, to the best of
the Company’s knowledge, threatened claims, actions or lawsuits, or action by
any governmental authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Change. To the best of the Company’s
knowledge, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Change.
     7.10.1. (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in

- 13 -



--------------------------------------------------------------------------------



 



such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
     7.11. Disclosure. The Company has disclosed to the Purchaser all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Company to Purchaser in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Note
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     7.12. Compliance with Laws. The Company and each Subsidiary thereof is in
compliance in all material respects with the requirements of all applicable
laws, rules, regulations and orders, writs, injunctions and decrees applicable
to it or to its properties.
     7.13. Intellectual Property; Licenses, Etc. The Company and each of its
Subsidiaries owns, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, and
Exhibit 7.13 sets forth a complete and accurate list of all such IP Rights owned
or used by the Company and each of its Subsidiaries. To the best of the
Company’s knowledge, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Company or any of its Subsidiaries infringes upon any rights
held by any other Person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Change. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened.
     7.14. Deposit Accounts, Securities Accounts. Exhibit 7.14 provides a true
and accurate list of all deposit and securities accounts maintained by the
Company, including with respect to each such account (a) the name and address of
the applicable depositary bank and (b) the account number of such account.
     7.15. Trade Relations. There exists no actual, or to the knowledge of the
Company, threatened termination, cancellation or limitation of, or any adverse
modification or change in, the business relationship of any of the Company, any
of its Subsidiaries, or their business with any material supplier or with any of
its ten largest customers (including any material reduction in the rate or
amount of sales to such customers or amounts sold by such suppliers) and there
exists no present condition or state of facts or circumstances that would
reasonably be expected to have a Material Adverse Change on the condition of the
Company or its Subsidiaries taken as a whole or prevent the Company or its
Subsidiaries taken as a whole from conducting their business after

- 14 -



--------------------------------------------------------------------------------



 



the consummation of this Agreement and the transactions related thereto, in
substantially the same manner in which such business has heretofore been
conducted.
8. Defaults.
     8.1. Events of Default. The following events are herein referred to as
“Events of Default”:
     8.1.1. Payment. The Company shall fail to make any payment in respect of:
(a) any fee on or in respect of any of the Note Obligations owed by it as the
same shall become due and payable, and such failure shall continue for a period
of three days, or (b) principal or interest of any of the Note Obligations owed
by it as the same shall become due, whether at maturity or by acceleration or
otherwise.
     8.1.2. Covenant Compliance. The Company shall fail to perform or observe
any of the other provisions of the Note Documents required to be performed or
complied with by it and such failure continues for a period of five days.
     8.1.3. Representations and Warranties. Any representation or warranty of or
with respect to the Company in, pursuant to or in connection with this Agreement
or any other Note Document, or in any certificate, notice, financial statement
or other report furnished to the Purchaser in connection therewith, shall be
materially false on the date as of which it was made.
     8.1.4. Cross-Default. A default shall exist under (i) any instrument or
agreement between the Company and the Purchaser or (ii) any instrument or
agreement of the Company under which indebtedness of $100,000 or more is
outstanding and, by reason of such default, the holder or holders of such
indebtedness would be permitted under the terms of such instrument or agreement
to accelerate the maturity of such indebtedness.
     8.1.5. Judgments. A final judgment (a) which, together with other
outstanding final judgments against the Company, exceeds an aggregate of
$100,000 in excess of applicable insurance coverage shall be rendered against
the Company, or (b) which grants injunctive relief that results, or creates a
material risk of resulting, in a Material Adverse Change and in either case if
(i) within 60 days after entry thereof, such judgment shall not have been
discharged or execution thereof stayed pending appeal or (ii) within 60 days
after the expiration of any such stay, such judgment shall not have been
discharged.
     8.1.6. Material Adverse Change. A Material Adverse Change occurs that
jeopardizes the Company’s ability to discharge its obligations to the Purchaser
under this Agreement, the Notes or any other Note Document.
     8.1.7. Change in Control, Sale of Shares.
     (a) Dr. and Mrs. Andrew L. Pecora, Dr. and Mrs. Robert A. Preti and William
J. Montgoris (for Hackensack University Medical Center) shall collectively

- 15 -



--------------------------------------------------------------------------------



 



(i) cease to own, directly or through wholly owned Subsidiaries, in the
aggregate beneficially and of record, at least 53.6% of the voting membership
interests of the Company (ii) or cease to have the right to control the Board of
Managers of the Company; or
     (b) Andrew Pecora and Robert Preti shall cease to be actively engaged in
the management of the Company; or
     (c) the Company shall initiate any action to dissolve, liquidate or
otherwise terminate its existence.
     8.1.8. Bankruptcy. The Company shall:
     (a) commence a voluntary case under the Bankruptcy Code or authorize, by
appropriate proceedings of its board of directors or other governing body, the
commencement of such a voluntary case;
     (b) have filed against it a petition commencing an involuntary case under
the Bankruptcy Code which shall not have been dismissed within 60 days after the
date on which such petition is filed; or file an answer or other pleading within
such 60-day period admitting or failing to deny the material allegations of such
a petition or seeking, consenting to or acquiescing in the relief therein
provided;
     (c) have entered against it an order for relief in any involuntary case
commenced under the Bankruptcy Code;
     (d) seek relief as a debtor under any applicable law, other than the
Bankruptcy Code, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or consent to or acquiesce in such relief;
     (e) have entered against it an order by a court of competent jurisdiction
(i) finding it to be bankrupt or insolvent, (ii) ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors or (iii) assuming custody of, or appointing a receiver or other
custodian for, all or a substantial portion of its property; or
     (f) make a general assignment for the benefit of, or enter into a
composition with, its creditors, or appoint, or consent to the appointment of,
or suffer to exist a receiver or other custodian for, all or a substantial
portion of its property.
  8.1.9. Any Guarantor becomes the subject of an insolvency proceeding.
     8.2. Certain Actions Following an Event of Default. If any one or more
Events of Default shall occur and be continuing, then in each and every such
case:

- 16 -



--------------------------------------------------------------------------------



 



     8.2.1. Acceleration. Upon notice by the Purchaser to the Company, the Note
Obligations shall become immediately due and payable.
     8.2.2. Exercise of Rights. The Purchaser may proceed to protect and enforce
its rights by suit in equity, action at law and/or other appropriate proceeding,
either for specific performance of any covenant or condition contained in this
Agreement or any other Note Document.
     8.2.3. Bankruptcy Default. Upon the occurrence of an Event of Default under
Section 8.1.8, the unpaid balance of the Note Obligations shall automatically
become immediately due and payable.
     8.2.4. Setoff. The Purchaser may offset and apply toward the payment of
such balance or part thereof (and/or toward the curing of any Event of Default)
any indebtedness from the Purchaser to the Company, regardless of the adequacy
of any security for the Note Obligations, and the Purchaser shall have no duty
to determine the adequacy of any such security in connection with any such
offset.
     8.2.5. Cumulative Remedies. To the extent not prohibited by applicable law
which cannot be waived, all of the Purchaser’s rights hereunder and under each
other Note Document shall be cumulative.
     8.3. Waivers. The Company hereby waives to the extent not prohibited by
applicable law:
     (a) all presentments, demands for performance, notices of nonperformance
(except to the extent required by the provisions of this Agreement or any other
Note Document), protests, notices of protest and notices of dishonor;
     (b) any requirement of diligence or promptness on the part of the Purchaser
in the enforcement of its rights under this Agreement, the Notes or any other
Note Document; and
     (c) any and all notices of every kind and description which may be required
to be given by any statute or rule of law.
9. Expenses; Indemnity.
     9.1. Expenses. The Company and the Purchaser shall each pay its own
expenses in connection with the preparation of this Agreement and the other Note
Documents and the transactions contemplated hereby. The Company will pay: (a)
 all transfer and documentary stamp and similar taxes at any time payable in
respect of this Agreement or the Note Obligations; and (b) all other reasonable
expenses incurred by the Purchaser in connection with the enforcement of any
rights hereunder or under any other Note Document upon the occurrence and during
the continuance of a Default, including costs of collection and reasonable
attorneys’ fees and expenses.

- 17 -



--------------------------------------------------------------------------------



 



     9.2. General Indemnity. The Company shall indemnify the Purchaser and each
of the Purchaser’s directors, officers, employees, agents, attorneys,
accountants, consultants and each Person, if any, who controls the Purchaser
(the Purchaser and each of such directors, officers, employees, agents,
attorneys, accountants, consultants and control Persons is referred to as an
“Indemnified Party”) and hold each of them harmless from and against any and all
claims, damages, liabilities and reasonable expenses (including reasonable fees
and disbursements of counsel with whom any Indemnified Party may consult in
connection therewith and all reasonable expenses of litigation or preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party in connection with (a) the Indemnified Party’s compliance
with or contest of any subpoena or other process issued against it in any
proceeding involving the Company or any of its Subsidiaries or their affiliates,
(b) any litigation or investigation involving the Company, any of its
Subsidiaries or their affiliates, or any officer, director or employee thereof,
(c) the existence or exercise of any security rights with respect to the
collateral under the Note Documents, or (d) this Agreement, any other Note
Document or any transaction contemplated hereby or thereby; provided, however,
that the foregoing indemnity shall not apply to litigation commenced by the
Company against the Purchaser which seeks enforcement of any of the rights of
the Company hereunder or under any other Note Document and is determined
adversely to the Purchaser in a final nonappealable judgment or to the extent
such claims, damages, liabilities and expenses result from the Indemnified
Party’s own gross negligence or willful misconduct.
10. Successors and Assigns. Neither the Company nor the Purchaser may assign its
rights or obligations under this Agreement under any circumstances without the
prior written consent of the other party.
11. Notices. Except as otherwise specified in this Agreement, any notice
required to be given pursuant to any Note Document shall be given in writing.
Any notice, demand or other communication in connection with any Note Document
shall be deemed to be given if given in writing (including telex, telecopy
(confirmed by telephone or writing) or similar teletransmission) addressed as
provided below (or to the addressee at such other address as the addressee shall
have specified by notice actually received by the addressor), and if either
(a) actually delivered in fully legible form to such address (evidenced in the
case of a telex by receipt of the correct answer back) or (b) in the case of a
letter, five days shall have elapsed after the same shall have been deposited in
the United States mails, with first-class postage prepaid and registered or
certified.
     If to the Company, to it at the following address:
Progenitor Cell Therapy, LLC
21 Main Street, Court Plaza South
East Wing, Suite 304
Hackensack, New Jersey 07601
Telephone: 201-883-5314
Fax: 201-883-1409
Attention: Chief Business Officer

- 18 -



--------------------------------------------------------------------------------



 



     If to the Purchaser, to it at the following address:
StemCells, Inc.
3155 Porter Drive
Palo Alto, California 94304
Telephone: (650) 475-3100
Fax: (650) 475-3129
Attention: Chief Executive Officer and General Counsel
12. Course of Dealing, Amendments and Waivers. No course of dealing between the
Purchaser and the Company or any affiliate of the Company shall operate as a
waiver of any of the Purchaser’s rights under this Agreement or any other Note
Document or with respect to the Note Obligations. No delay or omission on the
part of the Purchaser in exercising any right under this Agreement or any other
Note Document or with respect to the Note Obligations shall operate as a waiver
of such right or any other right hereunder or thereunder. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. No waiver, consent or amendment with respect to this
Agreement or any other Note Document shall be binding unless it is in writing
and signed by the Purchaser.
13. Venue; Service of Process; Certain Waivers. Each of the Company and the
Purchaser:
     (a) Irrevocably submits to the nonexclusive jurisdiction of the state
courts of the State of California and to the nonexclusive jurisdiction of the
United States District Court for the Northern District of California for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or any other Note Document or the subject matter hereof or
thereof;
     (b) Waives to the extent not prohibited by applicable law that cannot be
waived, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such proceeding brought in any of the above-named courts, any claim that
it is not subject personally to the jurisdiction of such court, that its
property is exempt or immune from attachment or execution, that such proceeding
is brought in an inconvenient forum, that the venue of such proceeding is
improper, or that this Agreement or any other Note Document, or the subject
matter hereof or thereof, may not be enforced in or by such court;
     (c) Agrees that service of process by registered or certified mail, return
receipt requested, at its address specified in or pursuant to Section 11 shall
constitute sufficient notice; and
     (d) Waives to the extent not prohibited by applicable law that cannot be
waived any right it may have to claim or recover in any such proceeding any
special, exemplary, punitive or consequential damages.

- 19 -



--------------------------------------------------------------------------------



 



14. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH OF THE COMPANY AND THE PURCHASER WAIVES, AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING
ARISING OUT OF THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT OR THE SUBJECT MATTER
HEREOF OR THEREOF OR ANY CREDIT OBLIGATION OR IN ANY WAY CONNECTED WITH THE
DEALINGS OF THE PURCHASER OR THE COMPANY IN CONNECTION WITH ANY OF THE ABOVE, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT,
TORT OR OTHERWISE. Either the Purchaser or the Company may file an original
counterpart or a copy of this Agreement with any court as written evidence of
the consent of the Company and the Purchaser to the waiver of their rights to
trial by jury.
15. General. All covenants, agreements, representations and warranties made in
this Agreement or any other Note Document or in certificates delivered pursuant
hereto or thereto shall be deemed to have been material and relied on by the
Purchaser, notwithstanding any investigation made by the Purchaser, and shall
survive the execution and delivery to the Purchaser hereof and thereof. The
invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of any other provision hereof, and any invalid or
unenforceable provision shall be modified so as to be enforced to the maximum
extent of its validity or enforceability. The headings in this Agreement are for
convenience of reference only and shall not limit, alter or otherwise affect the
meaning hereof. This Agreement and the other Note Documents constitute the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior and current understandings and agreements,
whether written or oral. This Agreement may be executed in any number of
counterparts which together shall constitute one instrument. This Agreement
shall be governed by and construed in accordance with the laws (other than the
conflict of laws rules) of the State of Delaware.
[The Remainder Of This Page Is Intentionally Blank]

- 20 -



--------------------------------------------------------------------------------



 



     Each of the undersigned has caused this Note Purchase Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

            PROGENITOR CELL THERAPY, LLC
      By   /s/ Andrew L. Pecora         Name:   Andrew L. Pecora        Title:  
Chief Executive Officer        STEMCELLS, INC.
      By   /s/ Martin McGlynn         Name:   Martin McGlynn        Title:  
President and Chief Executive Officer     

- 21 -



--------------------------------------------------------------------------------



 



EXHIBIT 2
PROGENITOR CELL THERAPY LLC
FORM OF SECURED NOTE

     N-                $                                           , 200_

     FOR VALUE RECEIVED, the undersigned, PROGENITOR CELL THERAPY LLC, a
Delaware limited liability company (the “Company”), hereby promises to pay
STEMCELLS, INC. (the “Purchaser”), on the Final Maturity Date (as defined in the
Note Purchase Agreement), or upon earlier acceleration, the lesser of
                     Dollars ($                    ) or the aggregate unpaid
principal amount of the loan made by the Purchaser to the Company pursuant to
the Note Purchase Agreement referred to below. The Company promises to pay
interest on the outstanding principal amount of this Note and the interest rate
specified and as computed in the Note Purchase Agreement.
     This Note (i) is entitled to the benefits and subject to the terms set
forth in the Note Purchase Agreement between the Company and the Purchaser dated
as of December 3, 2007 (the “Note Purchase Agreement”), (ii) constitutes a Note
Obligation under the Note Purchase Agreement, and (iii) is secured by and
entitled to the benefits of Security Agreement and the other Note Documents
referred to in the Note Purchase Agreement. Capitalized terms used but not
defined herein have the meanings provided in the Note Purchase Agreement.
     In case an Event of Default shall occur and be continuing, the entire
principal of this Note may become or be declared due and payable in the manner
and with the effect provided in the Note Purchase Agreement.
     This Note shall be governed by and construed in accordance with the laws
(other than the conflict of laws rules) of the State of Delaware.
     The parties hereto, including the Company and all guarantors and endorsers,
hereby waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Note Purchase
Agreement, and assent to extensions of time of payment, or forbearance or other
indulgence without notice.

            Progenitor Cell Therapy LLC
      By           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.4
SECURITY AGREEMENT
     This Agreement, dated as of December ___, 2007, is between Progenitor Cell
Therapy LLC, a Delaware limited liability company (the “Company”), and
StemCells, Inc. (the “Purchaser”). The parties agree as follows:
Security.
     Note Purchase Agreement. The Company and the Purchaser are parties to that
certain Note Purchase Agreement (the “Note Purchase Agreement”), dated as of
December 3, 2007, whereby the Company has agreed to issue to the Purchaser, and
the Purchaser has agreed to purchase from the Company, the Company’s Notes in
the principal amount of up to $3,800,000.00.
     Grant of Collateral. As security for the payment and performance of the
Note Obligations (as defined in the Note Purchase Agreement) (the “Secured
Obligations”), the Company hereby creates and grants a security interest in
favor of the Purchaser in all of the Company’s right, title and interest in and
to (but none of its obligations or liabilities with respect to) the items and
types of present and future property described below in this Section 1.1,
whether now owned or hereafter acquired:
Accounts, cash, cash equivalents, deposit accounts, documents (which, for the
avoidance of doubt, shall not include ownership interests of the Company in its
Subsidiaries), instruments, chattel paper (each as defined in the Uniform
Commercial Code as in effect in the State of Delaware) and proceeds and products
of the foregoing (all of the above being included in the term “Collateral”).
     Perfection of Collateral. Upon the Purchaser’s reasonable request from time
to time, the Company will, and hereby authorizes the Purchaser on the Company’s
behalf to, execute and deliver, and file and record in the proper filing and
recording places, all such instruments, including Uniform Commercial Code
financing statements covering the Collateral, control statements, cash agency
agreements, documents providing for direct collection of accounts receivable and
take all such other action, as the Purchaser deems reasonably necessary for
perfecting or otherwise confirming to it its security interest in the
Collateral.
     No Liens or Dispositions. Other than liens permitted by section 6.6(b) of
the Note Purchase Agreement, all Collateral shall be free and clear of any liens
and restrictions on the transfer thereof, except for nonconsensual liens imposed
by law and liens and restrictions on transfer approved by the Purchaser in
writing. Except with the Purchaser’s consent, the Company will not sell, lease
or otherwise dispose of any of the Collateral or modify or terminate any
contracts or contractual rights included in the Collateral, except in each case
in the ordinary course of business, consistent with past practice and on arm’s
length terms.

 



--------------------------------------------------------------------------------



 



Right to Realize upon Collateral. Except to the extent prohibited by applicable
law that cannot be waived, this Section shall govern the Purchaser’s rights to
realize upon the Collateral after the occurrence of an Event of Default (as
defined in the Note Purchase Agreement). The provisions of this Section are in
addition to any rights and remedies available at law or in equity.
     Assembly of Collateral; Receiver. The Company shall, upon the Purchaser’s
request, assemble the Collateral and otherwise make it available to the
Purchaser. The Purchaser may have a receiver appointed for all or any portion of
the Company’s assets or business which constitutes the Collateral in order to
manage, protect, preserve, sell and otherwise dispose of all or any portion of
the Collateral.
     Waiver. To the extent it may lawfully do so, the Company waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Purchaser, any valuation, stay, appraisement, extension, redemption or
similar laws now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement, or otherwise.
     Foreclosure Sale. All or any part of the Collateral may be sold for cash or
other value in any number of lots at public or private sale, without demand,
advertisement or notice; provided, however, that unless the Collateral to be
sold threatens to decline speedily in value or is of a type customarily sold on
a recognized market, the Purchaser shall give the Company 5 days’ prior written
notice of the time and place of any public sale, or the time after which a
private sale may be made, which notice each of the Company and the Purchaser
agrees to be reasonable. At any sale or sales of Collateral, the Purchaser or
any of its assigns may bid for and purchase all or any part of the property and
rights so sold and may use all or any portion of the Secured Obligations owed to
the Purchaser as payment for the property or rights so purchased, all without
further accountability to the Company, except for the proceeds of such sale or
sales pursuant to Section 2.4(c).
     Application of Proceeds. The proceeds of all sales and collections in
respect of any Collateral or other assets of the Company, all funds collected
from the Company and any cash contained in the Collateral, the application of
which is not otherwise specifically provided for herein, shall be applied as
follows:
     First, to the payment of the costs and expenses of such sales and
collections, the reasonable expenses of the Purchaser and the reasonable fees
and expenses of its counsel;
     Second, any surplus then remaining to the payment of the Secured
Obligations in such order and manner as the Purchaser may in its reasonable
discretion determine; and
     Third, any surplus then remaining shall be paid to the Company, subject,
however, to the rights of the holder of any then existing lien for which the
Purchaser has received a proper demand for proceeds prior to making such payment
to the Company.

-2



--------------------------------------------------------------------------------



 



Custody of Collateral. Except as provided by applicable law that cannot be
waived, the Purchaser will have no duty as to the custody and protection of the
Collateral, the collection of any part thereof or of any income thereon or the
preservation or exercise of any rights pertaining thereto, including rights
against prior parties.
Reimbursement of Expenses. The Company shall promptly pay on demand all
reasonable expenses of the Purchaser (including reasonable attorney fees and
expenses) in connection with, operations hereunder and enforcement and
collection hereof, whether before or after bankruptcy or similar proceedings
(and whether or not allowed as a claim therein).
General. This Agreement is a Note Document (as defined in the Note Purchase
Agreement) and is entitled to all the benefits and subject to all the
requirements of any provision in the Note Purchase Agreement or any other Note
Documents that is made generally applicable to all Note Documents (including,
without limitation sections 9 (Expenses; Indemnity), 11 (Notices), 12 (Course of
Dealing, Amendments and Waivers), 13 (Venue, Service of Process, Certain
Waivers) and 14 (Waiver of Jury Trial) of the Note Purchase Agreement). This
Agreement shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that the Company may not
assign its rights or obligations hereunder without the prior written consent of
the Purchaser. The invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of any other provision hereof, and any
invalid or unenforceable provision shall be modified so as to be enforceable to
the maximum extent of its validity or enforceability. The headings in this
Agreement are for convenience of reference only and shall not limit, alter or
otherwise affect the meaning hereof. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior and current understandings and agreements, whether written
or oral. This Agreement and all actions in connection herewith shall be governed
by and construed in accordance with the laws (other than the conflict of laws
rules) of the State of Delaware, except as may be required by the Uniform
Commercial Code of other jurisdictions with respect to matters involving the
perfection of the Purchaser’s lien on the Collateral located in such other
jurisdictions.
     Each of the undersigned has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first written above.
[The Remainder of this Page is Intentionally Blank]

-3



--------------------------------------------------------------------------------



 



            PROGENITOR CELL THERAPY, LLC
      By           Name:   Andrew L. Pecora        Title:   Chief Executive
Officer        STEMCELLS, INC.
      By           Name:   Martin McGlynn        Title:   President and Chief
Executive Officer     

Signature Page to Security Agreement

 